Name: Commission Decision of 21 February 1972 amending the Commission decisions of 28 July 1970 conferring authority to fix standard average values for citrus fruits /* unofficial English translation */
 Type: Decision
 Subject Matter: nan
 Date Published: 1972-02-29

 Avis juridique important|31972D0111Commission Decision of 21 February 1972 amending the Commission decisions of 28 July 1970 conferring authority to fix standard average values for citrus fruits /* unofficial English translation */ Official Journal L 051 , 29/02/1972 P. 0030 Danish special edition: Series II Volume II P. 0034 English special edition: Series II Volume II P. 0033 ++++ ( 1 ) OJ N 147 , 11 . 7 . 1967 , P . 147/1 . ( 2 ) OJ N L 145 , 3 . 7 . 1970 , P . 28 . ( 3 ) OJ N L 189 , 25 . 8 . 1970 , P . 13 . ( 4 ) OJ N L 171 , 4 . 8 . 1970 , P . 10 . ( 5 ) OJ N L 264 , 5 . 12 . 1970 , P . 25 . COMMISSION DECISION OF 21 FEBRUARY 1972 AMENDING THE COMMISSION DECISION OF 28 JULY 1970 CONFERRING AUTHORITY TO FIX STANDARD AVERAGE VALUES FOR CITRUS FRUITS ( 72/111/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ; HAVING REGARD TO THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 1 ) , AS AMENDED BY THE DECISION OF 2 JULY 1970 ( 2 ) ; WHEREAS BY ITS DECISION OF 28 JULY 1970 ( 3 ) THE COMMISSION INTRODUCED MACHINERY FOR CONFERRING AUTHORITY TO ADOPT REGULATIONS FIXING THE STANDARD AVERAGE VALUES PROVIDED FOR IN COMMISSION REGULATION ( EEC ) N 1570/70 ESTABLISHING A SYSTEM OF STANDARD AVERAGE VALUES FOR CITRUS FRUITS ; WHEREAS COMMISSION REGULATION ( EEC ) NO 1570/70 ( 4 ) OF 3 AUGUST 1970 ESTABLISHING A SYSTEM OF STANDARD AVERAGE VALUES FOR CITRUS FRUITS WAS AMENDED BY COMMISSION REGULATION ( EEC ) N 2465/70 ( 5 ) OF 4 DECEMBER 1970 , WHICH IN PARTICULAR PROVIDES THAT IN THE CASE OF MAJOR FLUCTUATIONS IN PRICES THE STANDARD AVERAGE VALUES MAY BE DETERMINED ON THE BASIS OF THE PRICES PREVAILING AT THE TIME WHEN THOSE VALUES ARE DETERMINED ; WHEREAS IT IS APPROPRIATE TO SPECIFY THAT THE AUTHORITY REFERRED TO ABOVE IS ALSO TO APPLY WHERE THE STANDARD AVERAGE VALUES ARE CALCULATED ON THE BASIS OF SUCH PRICES ; WHEREAS THE REASONS WHICH LED THE COMMISSION TO ADOPT THE ABOVE ENABLING DECISION ARE EQUALLY APPLICABLE TO SUCH CASES ; WHEREAS THAT ENABLING DECISION MAY READILY BE APPLIED IN SUCH CASES , SINCE FIRM CRITERIA HAVE BEEN LAID DOWN FOR ASCERTAINING WHAT CONSTITUTE MAJOR FLUCTUATIONS IN PRICES ; WHEREAS , IN PURSUANCE OF THE COMMISSION DECISION OF 24 FEBRUARY 1971 , THE FORMER DIRECTORATE D OF THE DIRECTORATE-GENERAL FOR INDUSTRIAL AFFAIRS HAS BECOME AN AUTONOMOUS ADMINISTRATIVE UNIT CALLED " CUSTOMS UNION ADMINISTRATION " , SUPERVISED BY THE SAME COMMISSION MEMBER WHO IS RESPONSIBLE FOR INDUSTRIAL , TECHNOLOGICAL AND SCIENTIFIC AFFAIRS ; WHEREAS IT IS THEREFORE APPROPRIATE TO ADAPT THE ABOVE ENABLING DECISION TO THE STRUCTURE OF THAT NEW UNIT , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMISSION DECISION OF 28 JULY 1970 CONFERRING AUTHORITY TO FIX STANDARD AVERAGE VALUES FOR CITRUS FRUITS SHALL BE AMENDED AS FOLLOWS : THE FOLLOWING ARTICLES SHALL BE SUBSTITUTED FOR ARTICLES 1 AND 2 OF THAT DECISION : " ARTICLE 1 1 . THE COMMISSION HEREBY AUTHORIZES THE COMMISSION MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT TO FIX ON BEHALF OF THE COMMISSION , WHICH SHALL BE RESPONSIBLE THEREFOR , THE STANDARD AVERAGE VALUES PROVIDED FOR IN ARTICLE 2 OF REGULATION ( EEC ) N 1570/70 OF 28 JULY 1970 ESTABLISHING A SYSTEM OF STANDARD AVERAGE VALUES FOR CITRUS FRUITS . 2 . THE AUTHORITY PROVIDED FOR IN PARAGRAPH 1 SHALL BE EXERCISED , WHEN THE COMMISSION MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT IS UNABLE TO DO SO : ( A ) BY ONE OF THE OTHER MEMBERS OF THE COMMISSION OR , IF THEY ARE UNABLE TO DO SO , ( B ) BY THE DIRECTOR OF THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT . ARTICLE 2 THE COMMISSION SHALL EXAMINE REPORTS SUBMITTED TO IT AT REGULAR INTERVALS BY THE MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT ON THE USE OF THE AUTHORITY PROVIDED FOR IN ARTICLE 1 AND ON ANY DIFFICULTIES ENCOUNTERED . THE COMMISSION SHALL WHERE NECESSARY GIVE FURTHER DIRECTIONS TO THE PERSONS AUTHORISED . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 MARCH 1972 . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 21 FEBRUARY 1972 . FOR THE COMMISSION THE PRESIDENT FRANCO M . MALFATTI